Title: From Alexander Hamilton to Thomas Lloyd Moore, 5 March 1799
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


          
            Sir,
            New York March 5th. 1799
          
          The Post of to day brought me your letter of yesterday, by which I perceive the care and diligence you have employed in constituting towards completing the Court Martial. The enclosed extract copy of an order of this date confirms your nomination of Judge Advocate. Be pleased to convey to him the letter herewith sent for him.
          The only persons of whom, I have information, that who will come before the Court for trial, are Capt Vance and Doctor Samuel Osborne. The Judge advocate will be furnished with the charges against them. But I have directed the Commanding Officer of Fort Jay to  Mifflin to send to you for trial any persons who belonging to that garrison who may be under charges arrest or in confinement upon charges cognizable by a General Court Martial.
          With great consideration & esteem I am Sir Your Obedt Servant
          L Moore Esq Lt Col Com
        